DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 07 March 2022 is acknowledged.
Drawings
The drawings are objected to because:
In Fig. 2, “send detect the step” in step 204 should likely be “send the detected step”.
In Fig. 3, the box for step 308 states that “Edema can be characterized as 1+, 2+, 3+” while the specification refers to step 308 as determining whether edema has increased, decreased, or stayed the same; it is not clear if the characterizations of the drawing correspond with the determinations listed in the specification.
In Fig. 7, the arrow between steps 403 and 404 is pointing the wrong direction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0041, “EGM/EMS” should be “EMG/EMS”.
In paragraph 0047, “EMG sensors 38” should be “EMG sensors 36”.
In paragraph 0051, the specification refers to a “printed circuit board 126” and then states “also connected to the PCB 125”. It is not clear if there are two separate printed circuit boards, 125 and 126, in which case “also” should be removed from the sentence, or if one of these instances refers to the wrong element number.
In paragraph 0051, “external to the housing 24” should be “housing 124”.
In paragraph 0062, “stretch 34 sensors” should be “stretch sensors 34”.
In paragraph 0063, “step 110” should be “step 210”.
In paragraph 0066, “38can” should be “38 can”.
In paragraph 0070, “degree of stretch 34” should be “degree of stretch”.
In paragraphs 0071-0072, “stretch 34 sensors” should be “stretch sensors 34”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  In claim 6, the limitation “the plurality of sensors having sensors” should likely be “the plurality of sensors including sensors” or similar. In claim 7, the limitation “the controller device configured to” should likely be “the controller device being configured to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a plurality of sensors of the body…positioned adjacent to the body when the garment is worn by the user” in lines 9-10 of the claim. There is insufficient clarity in this limitation. It is not clear whether the plurality of sensors is somehow “of the body” of the garment and also “adjacent to the body” of the garment, or if the second instance of “the body” refers not to the garment but to the body of the wearer. At present, the limitation is interpreted as referring to a plurality of sensors of the body of the garment being positioned adjacent to a body of the wearer when the garment is worn.
	Claim 1 additionally recites the acronyms “IMU” for the first time in line 8, “EMG” for the first time in line 9, and “EMS” for the first time in line 9. Each of these acronyms should be spelled out fully in the first instance to ensure clarity of the claim. The acronyms are currently interpreted as referring to inertial measurement unit, electromyography, and electrical muscle stimulation.
	Claim 1 also recites the limitation “a plurality of sensors of the body for providing EMG and EMS functionality” in line 9 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the entire plurality of sensors of the body provides both EMG and EMS functionality, such that each sensor is multifunctional, or if the claim refers to a plurality of sensors of any kind, wherein some portion of the sensors provide EMG functionality and some portion provides EMS functionality, wherein a sensor may provide one or both functions. The claim is currently interpreted as referring to a plurality of sensors of any kind, wherein some portion of the sensors provide EMG functionality and some portion provides EMS functionality, wherein a sensor may provide one or both functions.
Claim 4 recites the limitation “wherein the plurality of sensors are positioned in a rear portion of the top portion and to either side of the top portion”. There is insufficient clarity in this limitation. In particular, it is not clear if all of the plurality of sensors are somehow positioned in a rear portion of the top portion and to either side of the top portion at the same time, or if some of the plurality of sensors are positioned in a rear portion of the top portion while some other sensors of the plurality of sensors are positioned to either side of the top portion. At present, the limitation is interpreted as referring to some of the plurality of sensors are positioned in a rear portion of the top portion while some other sensors of the plurality of sensors are positioned to either side of the top portion.
Claim 6 recites the limitation “further comprising the plurality of sensors having sensors positioned in the rear portion of a bottom portion of the garment”. There is a lack of clarity in this limitation. In particular, it is not clear how, if “the plurality of sensors are positioned in a rear portion of the top portion and to either side of the top portion” as stated in claim 4, from which claim 6 depends, the plurality of sensors may also have sensors positioned on a bottom portion of the garment. At present, claim 4 is interpreted as referring to a portion of the plurality of sensors being positioned on the top portion of the garment, such that claim 6 may refer to some portion of the remaining plurality of sensors being positioned on the bottom portion of the garment. Additionally, for consistency’s sake, “a bottom portion” should be amended to “the bottom portion”. 
Claim 8 recites the limitation “wherein the same sensors of the plurality of sensors are used by the controller device to provide the EMG and EMS functionality”.  There is insufficient clarity in this limitation. It is not clear whether the claim refers to the same plurality of sensors generally comprising EMG and EMS sensors, such that the claim would not further limit claim 1, or if the claim refers to the same individual sensors within the plurality of sensors providing both EMG and EMS functionality, such that a given sensor may be used as both an EMG sensor and an EMS sensor. The claim is currently interpreted as referring to the same individual sensors within the plurality of sensors providing both EMG and EMS functionality, such that a given sensor may be used as both an EMG sensor and an EMS sensor.
Claims 2-9 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debur (US 20170224985 A1) in view of Walsh (US 20150173993 A1).
Regarding claim 1, Debur teaches A tubular garment comprising a plurality of interlaced non-conductive fibres making up a body of the garment (Paragraph 0048—the wearable apparatus may be sleeves, anklets, socks, etc.; Figs. 2A, 9A and 10A shows a wrist sleeve) including: a top portion and a bottom portion of the body separated by an intermediate portion, the intermediate portion for positioning over a joint of limb of a wearer of the garment (Paragraph 0048—the wearable apparatus may be sleeves, anklets, socks, etc. which would include a top portion and a bottom portion separated by an intermediate portion for positioning over a joint of a limb of the wearer of the garment; Figs. 2A, 9A and 10A shows a wrist sleeve); a network of conductive pathways in the body for connecting to a controller device (Paragraph 0048—the sensors and stimulators are connected with the central processor through various paths; Paragraph 0045—the paths may represent wired or wireless paths to and from the central processor, such as through copper wire); a strain sensor of the body positioned about the intermediate portion and coupled to the network of conductive pathways (Paragraph 0009—a third set of sensors may comprise a set of flex sensors; Paragraph 0040—the external sensors may comprise flex sensors; Paragraph 0050-0051—flex sensors may measure bend angles for the body part the sensor is attached to); an IMU sensor mounted on the body and configured for communication with the controller device (Paragraph 0007—in a prior technique, the decision as to when the stimulation should be turned on or off is determined from the inertial measurement unit referred to as IMU signal; Paragraph 0008—utilizes a second set of sensors to provide a measurement representing motion and orientation of a body part…a processor receives the measurements; Paragraph 0042—position sensors may comprise an IMU; Position sensors 130, central processor 140, Fig. 1; Position sensors 240A-240C, Fig. 2B-2C); a plurality of sensors of the body for providing EMG and EMS functionality with respect to one or more muscles of the wearer positioned adjacent to the body when the garment is worn by the wearer, the plurality of sensors connected to the network of conductive pathways (Paragraph 0008—the system includes a set of EMG sensors and a set of stimulators; Paragraph 0041—the biosensors may comprise EMG; Paragraph 0049-0050—the sensors generate a set of measurement data and include external sensors, biosensors, and position sensors, where the measurement data may comprise EMG measurements such as muscle activations; biosensors 120, stimulators 160-1 through 160-N, Fig. 1; stimulators 210A-210D, biosensors 220A-220C, Fig. 2B-2C); wherein the controller device is programed to operate the EMG and EMS functionality based on signal data obtained from the IMU sensor (Paragraph 0015—may utilize the system to determine a primary gait characteristic from first measurements relating to position, determining secondary characteristics such as electromyogram from the primary gait characteristic and the first set of measurements, then providing functional stimulations to position the limb; Paragraphs 0074-0076—the stimulators may be triggered at different strengths depending on the measured position, determined by position sensors including the IMU; Paragraph 0080—In one embodiment, if the measured EMG signal exceeds a predefined threshold and the limb angular position is satisfied as measured by the IMU, the FES is triggered). While Debur teaches using the EMG sensor to trigger operation of the IMU and EMS functionality by operating the IMU as a failsafe to confirm proper positioning when the EMG signal corresponds to muscle activation, it is clear from the alternative embodiments that the IMU could be utilized to measure position of the user’s limb prior to obtaining EMG measurements and then activating the EMS stimulators. Furthermore, Walsh teaches a system for generating force about one or more joints using an actuator responsive to received signals, the system including a soft exosuit which may be seen as a garment (Abstract) wherein it is described that EMG sensors may sense muscle activation when the limb/joint is detected as being at a specific position using an IMU, such that when a particular joint position is detected by the IMU, the EMG sensors may be activated to sense muscle activation and to then cause activation of a muscle actuator (Paragraph 0225). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize routine experimentation and/or simple substitution to cause the IMU signal to affect operation of the EMG sensors and EMS actuators in order to ensure correctness of the joint position and muscle activation prior to activating muscle stimulation.
Regarding claim 2, Debur and Walsh teach the system of claim 1. Debur additionally teaches wherein the joint is an ankle, the limb is a leg and the body forms a sock having an open end and a closed end (Paragraph 0048—the wearable apparatus may be sleeves, anklets, socks, etc.). It is further understood that a typical sock has an open end and a closed end, and that by suggesting use of a sock or anklet, Debur suggests use of the garment on a leg to cover an ankle joint. 
Regarding claim 7, Debur and Walsh teach the system of claim 1. Debur additionally teaches further comprising the controller device configured to detect motion of the wearer via the signal data and to perform the EMG and EMS functionality sequentially (Paragraph 0015—may utilize the system to determine a primary gait characteristic from first measurements relating to position, determining secondary characteristics such as electromyogram from the primary gait characteristic and the first set of measurements, then providing functional stimulations to position the limb; Paragraphs 0074-0076—the stimulators may be triggered at different strengths depending on the measured position, determined by position sensors including the IMU; Paragraph 0080—In one embodiment, if the measured EMG signal exceeds a predefined threshold and the limb angular position is satisfied as measured by the IMU, the FES is triggered). While Debur teaches using the EMG sensor to trigger operation of the IMU and EMS functionality by operating the IMU as a failsafe to confirm proper positioning when the EMG signal corresponds to muscle activation, it is clear from the alternative embodiments that the IMU could be utilized to measure position of the user’s limb prior to obtaining EMG measurements and then activating the EMS stimulators. Furthermore, Walsh teaches a system for generating force about one or more joints using an actuator responsive to received signals, the system including a soft exosuit which may be seen as a garment (Abstract) wherein it is described that EMG sensors may sense muscle activation when the limb/joint is detected as being at a specific position using an IMU, such that when a particular joint position is detected by the IMU, the EMG sensors may be activated to sense muscle activation and to then cause activation of a muscle actuator (Paragraph 0225). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize routine experimentation and/or simple substitution to cause the IMU signal to affect operation of the EMG sensors and EMS actuators in order to ensure correctness of the joint position and muscle activation prior to activating muscle stimulation. Both Debur and Walsh may be seen to teach detecting motion of the wearer via the signal through the detection of joint position using an IMU, as well as performance of the EMG and EMS functionality sequentially, as EMS is taught to occur following EMG measurement.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debur in view of Walsh, further in view of Connor (US 20150309563), henceforth referred to as Connor ‘563.
Regarding claim 3, Debur and Walsh teach the system of claim 1. Connor ‘563 teaches an article of clothing with sensors for measuring body motion and other parameters (Abstract) using flexible energy pathways to transmit energy (Paragraph 0150) and provide data to estimate motion and other parameters, including EMG or bend/strain (Paragraph 0150) such that at least one of the strain sensor and the plurality of sensors comprise conductive fibres interlaced with the nonconductive fibres making up the body (Paragraph 0154, 0166—the garment may sense strain or stretching via the conductive energy pathways; Paragraph 0153—the garment may consist of one or more of an array of electroconductive members woven together, an integrated array of electroconductive members, nonconductive fibers, and a nonconductive layer, among others, such that the garment may comprise nonconductive fibers interlaced with conductive fiber pathways). It would’ve been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur and Walsh with the conductive fiber sensors of Connor ‘563 via a simple substitution in order to predictably improve the comfort of the device for the wearer and reduce limiting effects of a worn device on the user’s range of motion (Connor ‘563—Paragraph 0015).
Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debur in view of Walsh, further in view of Connor (US 20150366504 A1), henceforth referred to as Connor ‘504.
Regarding claim 4, Debur and Walsh teach the system of claim 1. Debur additionally teaches the garment may be a sleeve, anklet, sock, or other garment to surround a joint (Paragraph 0048). Connor ‘504 teaches “an article of clothing with electromyographic (EMG) sensors which measures body motion and/or muscle activity” (Abstract) wherein in addition to the EMG sensors, the clothing may include a myostimulator (Paragraph 0280, 0210, 0234), and wherein the plurality of sensors is positioned in a rear portion of the top portion (Fig. 4, EMG sensor pairs 225 and 226, 205 and 206, which are positioned in a rear portion of the area above the knee) and to either side of the top portion (Fig. 3, EMG sensor pairs 129 and 130, 109 and 110, which are positioned at the sides of the leg on a portion above the knee joint). Connor additionally teaches the wearable device could be an ankle band, ankle brace, footwear, pantyhose, or other article of clothing, including those which may be worn on the ankle or foot such as a sock (Paragraph 0067-0068 and 0285), wherein the EMG sensors are configured to cover the mid-section of a selected muscle which is proximal or distal from a selected body joint such that sensors are generally placed above and below the joint within the article of clothing (Paragraph 0068). The combination of Debur and Walsh with Connor could thus be combined to teach the positioning of EMG sensors in a top portion of a garment, the top portion being adjacent to the open end of the garment above the joint. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur and Walsh with the sensor placement of Connor through routine experimentation to ensure that the sensors measure the muscles of interest while not being obtrusive to a wearer.
Regarding claim 5, Debur and Walsh teach the system of claim 1. Connor ‘504 teaches wherein the plurality of sensors positioned in the rear portion are positioned in pairs to either side of a longitudinal centerline of the garment extending between the open end and the closed end (Fig. 4—the centerline of the garment is marked by longitudinal sensors 424 and 404, EMG sensor pairs 225 and 226 and 205 and 206 are positioned to either side of the centerline).
Regarding claim 6, Debur, Walsh, and Connor teach the system of claim 4. Connor ‘504 additionally teaches further comprising the plurality of sensors having sensors positioned in the rear portion of a bottom portion of the garment (Fig. 4—EMG sensor pairs 227 and 228 and 207 and 208 are positioned in a rear portion of the portion of the garment below the knee joint). Connor additionally teaches the wearable device could be an ankle band, ankle brace, footwear, pantyhose, or other article of clothing, including those which may be worn on the ankle or foot such as a sock (Paragraph 0067-0068 and 0285), wherein the EMG sensors are configured to cover the mid-section of a selected muscle which is proximal or distal from a selected body joint such that sensors are generally placed above and below the joint within the article of clothing (Paragraph 0068). The combination of Debur and Walsh with Connor could thus be combined to teach the positioning of EMG sensors in a bottom portion of a garment, the bottom portion being adjacent to the closed end of the garment below the joint.
Regarding claim 9, Debur and Walsh teach the system of claim 1. Connor ‘504 teaches further comprising one or more bio impedance sensors of the body (Paragraph 0114, 0134, 0231—the invention can further comprise bioimpedance sensors). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur and Walsh with the bioimpedance sensors of Connor in order to predictable improve the accuracy of the measurement of muscle activity (Connor ‘504—Paragraph 0005—Combined multivariate analysis of data from electromyographic (EMG) sensors and other types of sensors can provide more accurate measurement of muscle activity than data from either type of sensor alone).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debur (US 20170224985 A1) in view of Walsh, further in view of An (US 20180143686 A1).
Regarding claim 8, Debur and Walsh teach the system of claim 7. An teaches a wearable device for detecting a user motion and outputting a feedback signal to stimulate muscles of the body part based on the detected motion (Paragraph 0005) wherein the wearable device includes an electrode pad (Paragraph 0006) wherein the electrode pad may be used for both receiving an EMG signal and outputting an EMS signal (Paragraph 0086). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Debur and Walsh with the combined sensor of An in order to predictably reduce the number of sensors needed for optimal use of the garment without reducing the functionality of the garment, which would improve comfort to the user and reduce bulk.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791